DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7, in the reply filed on 04-08-21 is acknowledged.
Claims 8-20 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US20140131889).
Re Claim 1, Kim Show and disclose
A flexible connector (fig. 4B), comprising: 
a first plurality of pads (bonding pads under and connected bump 222 of IC 220, fig. 4B) disposed within an integrated circuit (IC) area (under IC 202 mounting area, fig. 4B); 
a second plurality of pads (bonding pads under and connected bump 222 of IC 220, fig. 4B) disposed in the IC area; 
a plurality of through holes (218 and 232, fig. 4B) disposed in the IC area; 

a rigidity element (dummy pattern 215 with solder resist 216, fig. 4B) at least partially disposed between the plurality of through holes and the second plurality of pads (fig. 4B).
Re Claim 2, Kim Show and disclose
The flexible connector of claim 1, wherein the rigidity element comprises second wiring (right wiring 214, fig. 2B) at least partially disposed between the plurality of through holes and the second plurality of pads (fig. 2B).
Re Claim 3, Kim Show and disclose
The flexible connector of claim 2, wherein wires of the second wiring are isolated from the wires of the first wiring, the plurality of through holes, and the second plurality of pads (fig. 4B).
Re Claim 4, Kim Show and disclose
The flexible connector of claim 2, wherein wires of the second wiring and wires of the first wiring are comprised of a common material (The input line pattern 112 and the output line pattern 114 may be made of Cu, [0056]).
	Re Claim 5, Kim Show and disclose
The flexible connector of claim 1, wherein the rigidity element comprises solder resist (solder resist 216, fig. 2B).
Re Claim 6, Kim Show and disclose

	Re Claim 7, Kim Show and disclose
The flexible connector of claim 1 further comprising two or more layers (fig. 4B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20160079202 US-20160086911 US-6391686 US-6566763  US-20070013056 US-20080315437 US-20190045287 US-20210045229 US-7420270 US-7880286 US-20200243452 US-20110158273 US-20030197272 US-20140226106 US-20120132352 US-20140353819 US-20120161660 US-20140167245 US-8275223  US-20060103030 US-20100078781 US-9484286 US-9484287 US-9508630 US-8340480.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848